                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                    )        Case No. 4:18CR3070
                                             )
                      Plaintiff,             )
                                             )
       -vs-                                  )   MOTION FOR DETENTION HEARING
                                             )
JOSEPH MELTON,                               )
                                             )
                      Defendant.             )

       COMES NOW, Defendant, through counsel, and respectfully requests this Honorable

Court set the matter for Detention Hearing at the United State Courthouse and Federal Building in

Lincoln, Nebraska, for the following good and sufficient reasons to wit:

       1. There has been a material change in circumstances.

       WHEREFORE, Defendant respectfully requests this Honorable Court set the matter for

Detention Hearing for the reason set forth above and for reasons to be made know at the hearing.

                                             Respectfully submitted,
                                             Joseph Melton, Defendant



                                             /s/ Justin B. Kalemkiarian
                                             Justin B. Kalemkiarian, #25415
                                             BERRY LAW FIRM
                                             2650 North 48th Street
                                             Lincoln, NE 68504
                                             justin@jsberrylaw.com
                                             (402) 466-8444
                                             Attorney for Defendant
                                    NOTICE OF HEARING

To: United States, Plaintiff

       Please take notice that the foregoing motion will be called on for hearing on Friday,
November 9th, 2018, at 1:00 p.m., Robert V. Denney Federal Building, 100 Centennial Mall
North, Lincoln, NE, before the Honorable Cheryl Zwart.

                                             /s/ Justin Kalemkiarian
                                             Justin Kalemkiarian, #25415


                               CERTIFICATE OF SERVICE

        I hereby certify I have caused to filed with the Clerk of the United States District Clerk,
District of Nebraska, using the CM/ECF system which sent notification to the AUSA on this the
8th day of November 2018.



                                             /s/ Justin B. Kalemkiarian
                                             Justin B. Kalemkiarian, #25415
